Name: Council Decision (CFSP) 2015/739 of 7 May 2015 amending Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic
 Type: Decision
 Subject Matter: Africa;  international affairs;  international trade;  international security;  defence
 Date Published: 2015-05-08

 8.5.2015 EN Official Journal of the European Union L 117/49 COUNCIL DECISION (CFSP) 2015/739 of 7 May 2015 amending Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 23 December 2013, the Council adopted Decision 2013/798/CFSP (1) following the adoption of United Nations Security Council Resolution (UNSCR) 2127 (2013). (2) On 22 January 2015, the United Nations Security Council adopted Resolution 2196 (2015). (3) UNSCR 2196 (2015) provides for certain amendments to the criteria for restrictions on admission and the freezing of funds and economic resources for persons or entities designated by the Committee established pursuant to paragraph 57 of UNSCR 2127 (2013). (4) Further Union action is needed in order to implement certain amendments. (5) Decision 2013/798/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/798/CFSP shall be amended as follows: (1) the following Article is inserted: Article 1a Member States shall, upon discovery, seize, register and dispose of (such as through destruction, rendering inoperable, storage or transferring to a State other than the originating or destination States for disposal) items the supply, sale, transfer or export of which is prohibited under Article 1.; (2) in Article 2(1), point (a) is replaced by the following: (a) the sale, supply, transfer or export of arms and related materiel, and the provision of related technical assistance or financing and financial assistance, intended solely for the support of or use by the United Nations Multidimensional Integrated Stabilization Mission in the CAR (Minusca), the African Union Regional Task Force (AU-RTF), and the Union missions and the French forces deployed in the CAR; ; (3) in Article 2a, paragraph 1 is replaced by the following: 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons designated by the Committee established pursuant to paragraph 57 of UNSCR 2127 (2013) ( the Committee ) as persons engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or violate transitional agreements, or that threaten or impede the political transition process, including a transition towards free and fair democratic elections, or that fuel violence, including persons: (a) acting in violation of the arms embargo established in paragraph 54 of UNSCR 2127 (2013) and Article 1 of this Decision, or having directly or indirectly supplied, sold, or transferred to armed groups or criminal networks in the CAR, or having been the recipient of arms or any related materiel, or any technical advice, training, or assistance, including financing and financial assistance, related to violent activities of armed groups or criminal networks in the CAR; (b) involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; (c) recruiting or using children in armed conflict in the CAR, in violation of applicable international law; (d) providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, wildlife as well as wildlife products in or from the CAR; (e) obstructing the delivery of humanitarian assistance to the CAR, or access to, or distribution of, humanitarian assistance in the CAR; (f) involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including Minusca, the Union missions and French operations which support them; (g) who are leaders of an entity designated by the Committee, or have provided support to, or acted for or on behalf of or at the direction of a person or entity designated by the Committee, or an entity owned or controlled by a person or entity designated by the Committee; as listed in the Annex to this Decision.; (4) in Article 2b, paragraph 1 is replaced by the following: 1. All funds and economic resources owned or controlled directly or indirectly by the persons or entities designated by the Committee as engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or violate transitional agreements, or that threaten or impede the political transition process, including a transition towards free and fair democratic elections, or that fuel violence, including persons and entities: (a) acting in violation of the arms embargo established in paragraph 54 of UNSCR 2127 (2013) and Article 1 of this Decision, or having directly or indirectly supplied, sold, or transferred to armed groups or criminal networks in the CAR, or having been the recipient of arms or any related materiel, or any technical advice, training, or assistance, including financing and financial assistance, related to violent activities of armed groups or criminal networks in the CAR; (b) involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; (c) recruiting or using children in armed conflict in the CAR, in violation of applicable international law; (d) providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, wildlife as well as wildlife products in or from the CAR; (e) obstructing the delivery of humanitarian assistance to the CAR, or access to, or distribution of, humanitarian assistance in the CAR; (f) involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including Minusca, the Union missions and French operations which support them; (g) who are leaders of an entity designated by the Committee, or have provided support to, or acted for or on behalf of or at the direction of, a person or entity designated by the Committee, or an entity owned or controlled by a person or entity designated by the Committee; shall be frozen. The persons and entities referred to in this paragraph are listed in the Annex.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 7 May 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (OJ L 352, 24.12.2013, p. 51).